WAS called before the Board George Dorr el, James Homewood, and other the inhabitants of the County of Anne Arundel, (being warned to appear upon special writ) who have not subscribed the engagement nor made oath of fidelity to his Lordship, according to the act of Assembly in that case provided, to shew cause why the several lands or plantations seated and planted by them should *3not be seized into the Lord Proprietary’s hands, they having not performed the conditions of plantations propounded and granted by his Lordship, whereby they may be made capable and assured of enjoying the same.
In answer thereto, George Dorr ell saith that he hath not subscribed the engagement, neither will he make oath of fidelity to his Lordship ; and further, that part of the land he now enjoyeth was taken up by him upon his own right for his transport, and part he purchased, and bought of Richard Youngs deceased, before the engagement was propounded, or tendered according to the act.
James Hometvood and Thomas Homewood say the same touching the engagement and oath of fidelity. Yet they presume to have right to the land they enjoy, for that they made oath of fidelity in Capt. Stone’s time of government, and seated their lands upon his Lordship’s promise.
Col. Nathaniel Utye being desired by the Governor, to deliver his opinion in this point, saith, that those people who deny to comply with and fulfil such conditions of plantation propounded by his Lordship ought not to enjoy their lands although seated by them.
Mr. Edward Lloyd saith, that the articles not being performed, the land to belong to the Proprietary ; yet in his judgment there ought to be some consideration for the pains of clearing and charges of building upon the same.
Mr. Secretary. That no one can claim any land in this province but conditionally : that those conditions are not performed by those who have not subscribed the engagement, and therefore, that the lands of the non-subscribers be seized into the hands of the Lord Proprietary.
Governor. Whereas the Lord Proprietary did grant land to those who transported themselves into the Province provided that they fulfilled such conditions as his Lordship had thereunto annexed, which those people who *4did not take the oath of fidelity, or in room thereof, who did not subscribe the engagement, and do still refuse so to do, have no right or title to the land by them taken up ; and that the lands be therefore seized into the hands of the Lord Proprietary.
It is therefore ordered that the land of the said George Dorrell, and the lands also of all the other several inhabitants of the County of Anne Arundel, refusing to take the oath of fidelity to his Lordship, or subscribe the engagement according to the conditions of plantation by his said Lordship propounded, and instructions thereunto annexed, be forthwith seized into the hands of the Lord Proprietary.
Vide Lib. S. one of the Court of Appeals Records.
Proclamation, by the Lieutenant and Governor of Maryland.
Whereas upon the surrender of the government to me by his Lordship’s Lieutenant on the 24th of March last past, amongst other things, it was then agreed that the oath of fidelity should not be pressed upon the inhabitants then residing within this province. But that in place and stead thereof an engagement should be taken in manner and form, as in those articles, relation unto them being had, more at large appeareth. And whereas by an act of this last General Assembly the said articles are confirmed, and the said engagement by law commanded to be taken. To the end the said articles may be inviolably observed, and that all jealousies and fears be removed — -These are in the Lord Proprietary’s name, strictly to charge, and command all persons whatsoever to make their repair to their clerks of their respective County Courts, at or before the 20th day of August, next ensuing, to make their subscriptions to the said engagement, or else that they provide themselves to depart the Province by the 25th day of March next; And to declare that all person's who shall be found *5in any part of this Province after the 25th of March afore said, shall be proceeded against as rebels and traitors.
Given under my hand this 23d of July, 1658.

Josias Fendall.

See Liber S. fol. 71. the oldest record book of the prti ceedings in the Court of Appeals.
WRIT.
These are to will and require you in the Lord Proprietary’s name, to summon all persons who have not subscribed the engagement within your County to appear at the meeting-house in the said County upon Tuesday, the 2d day of August next, then and there to shew cause why the lands in their possession, or pretended to be held by title derived from them, shall not be seized into the hands of the Lord Proprietary. Hereof fail not as you will answer the contrary at your peril.
Given under my hand this 23d day of July, 1659.

Josias Fendall.

To the Sheriifof, &c.
See Liber S. fol. 279. Record of the Court of Appeals.